IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0642
                             Filed March 30, 2022


KADING PROPERTIES, LLC, an Iowa Limited Liability Company,
     Plaintiff-Appellant,

vs.

CITY OF INDIANOLA,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Richard B. Clogg,

Judge.



      Plaintiff landowner appeals from the district court’s annulment of a writ of

certiorari following the city council’s rejection of two site plans for property

development. AFFIRMED.




      Christopher R. Pose of Lillis O'Malley Law Firm, Des Moines, for appellant.

      Hugh J. Cain, Brent L. Hinders, and Daniel J. Johnston (until withdrawal) of

Hopkins & Huebner, P.C., Des Moines, for appellee.



      Heard by Vaitheswaran, P.J., and Greer and Ahlers, JJ.
                                           2


GREER, Judge.

       Following the Indianola City Council’s (Council) rejection of site plans1 for

two lots to develop housing, the project developer, Kading Properties (Kading),

petitioned for a writ of certiorari. for two lots to develop housing, Kading petitioned

for a writ of certiorari. The district court annulled the writ after a hearing. On

appeal, Kading argues the writ should have been sustained because the Council

acted illegally by not justifying its rejection of the site plans, acting arbitrarily and

capriciously in making its decision using factors not provided by the applicable city

code, and encroaching on powers reserved for the board of adjustment by Iowa

Code section 414.7 (2020). The Council contends that although it did not state its

reasons for the denial of the site plans, it was not legally required to do so. Further,

it argues it did not act arbitrarily or capriciously as its decision was supported by

substantial evidence, including the public comments. And finally, because the

Council was ensuring the site plan was compliant with the city requirements, not

providing for special uses or exceptions, it did not usurp the responsibilities of the

board of adjustment. We address these competing theories once we summarize

the background that developed before this appeal.




1 A “site plan” consists of “a map showing the configuration of the property, the
location and dimensions of the proposed buildings, landscape data, engineering
data and other factual information relating to the intended development of the
property.” Kane v. City Council of Cedar Rapids, 537 N.W.2d 718, 722 (Iowa
1995). This plan allows a city to assure compliance with the city zoning regulations
along with other various city codes and requirements. See City of Johnston v.
Christenson, 718 N.W.2d 290, 299 (Iowa 2006).
                                           3


Background Facts and Prior Proceedings.

          Kading owns two lots of land in Indianola, Iowa—Cavitt Creek I and Cavitt

Creek II. Both are zoned R-3 for mixed residential development allowing for four

to sixteen dwelling units per acre. The area was approved as a subdivision for

proposed development. Because each lot exceeded one acre, the city required

review and a recommendation to the Council of any site plan by the planning and

zoning commission (P&Z).2 Kading submitted its initial site plans to develop the

lots as Cavitt Creek Condominiums I and II. At first, Cavitt Creek I was planned to

have 9.6 dwelling units per acre and Cavitt Creek II to have 8.2 units per acre.

P&Z recommended rejection of each site plan, but approval of the final plats; at a

September 2019 meeting, the Council voted and agreed with the P&Z

recommendation. Not to be deterred, within a month Kading submitted a second

proposal, this time with 6.8 dwelling units per acre in Cavitt Creek I (or seventeen

total units) and 7.7 dwelling units per acre in Cavitt Creek II (equaling 119 total

units).

          After reviewing the second proposal, the P&Z staff recommended approval

of both site plans. At its meeting, however, P&Z voted to recommend approval of

Cavitt I, pending a traffic impact study, and to reject Cavitt II. The bases for the

denial of the Cavitt II site plan were:

                 1. The development did not provide a minimal effect upon
          adjacent properties and existing developments; and,
                 2. The proposed improvements were not designed and
          located within the property in such manner as not to unduly diminish
          or impair the use and enjoyment of adjoining property.

2Were the land less than an acre, the director of community development would
be able to issue the building permits. Indianola, Iowa, Code of Ordinances
§ 166.04.
                                          4



(Citations omitted.)

       In the lead-up to the Council’s decision, several residents of the area

expressed concerns about the development plan.                 They worried about

overcrowding the nearby schools, worsening preexisting traffic problems at peak

commute times, and a lack of on-street parking to accommodate the increase in

residents and their guests.3 Many said that there was need for a park or green

space rather than new condominiums. Some worried about water drainage in their

backyards. One adjacent property owner worried that, because there was no

fence planned between her agricultural land and the proposed development, she

would be subject to liability if people began coming onto her land, which included

a large pond. When Kading completed the traffic study, the city engineer evaluated

the results, which showed that even with the development, the streets would

maintain the acceptable “A” level of service. But, traffic was expected to increase

noticeably (from 2000 cars per day to 3300). The engineer noted that the street

was used more heavily than it was planned to be and, as a result, recommended

potential improvements including reanalyzing the traffic control for intersections,

improving auxiliary lanes, and installing a high visibility crosswalk.

       At a January 2020 Council meeting, city staff presented the site proposal.

Kading’s counsel also had a chance to speak. Then, members of the community,

including current Kading property residents and those who lived around the Cavitt

Creek area, were given the opportunity to offer opinions. Many of the same



3Each unit has a garage, and there were limited, additional off-street parking spots
within the proposed development.
                                           5


concerns were voiced about the changing density in the area. Indianola Code of

Ordinances section 166.07(3) set out the process for the Council’s review of a site

plan:

               An electronic file of the plan with all changes recommended
        by [P&Z], if any, shall be submitted to the Director of Community
        Development. Upon recommendation from [P&Z] to the Council, the
        applicant’s plan will be put on the agenda for the next regularly
        scheduled Council meeting, for final approval or disapproval by the
        Council. If the Council rejects the plan, they will advise the owner or
        developer of any changes which are desired or that should have
        consideration before approval will be given. The applicant shall then
        submit the revised original for certification by the Council. [P&Z] and
        the Council, in approving or disapproving any site plan and in making
        recommendations for alterations or amendments to the site plan as
        presented, shall be governed by the general policies as set out by
        this chapter in Section 166.05 and the purpose of this chapter as set
        out in Section 166.01.

At the end of the meeting, the Council members did not discuss amongst

themselves or ask questions about any issues with the site plan. Instead, they

simply held their vote. Both site plans were denied on a vote of five to one. At no

time did the Council ever advise Kading of the reasons for the denial or what

recommendations for alterations or amendments might be considered in any

revised site plan.

        Kading petitioned to the district court for a writ of certiorari, and the court

issued a writ. After a hearing on the merits, the court annulled the writ. Kading

timely appealed from that ruling.

Standard of Review.

        Certiorari actions are appropriate “when an ‘inferior tribunal, board, or

officer’ exceeded its jurisdiction or otherwise acted illegally in executing judicial

functions.” Ames 2304, LLC v. City of Ames, 924 N.W.2d 863, 867 (Iowa 2019)
                                           6


(citation omitted).   “We have broadly defined ‘judicial functions’ for certiorari

purposes to include cases where, as here, the challenged action takes place after

required notice and an opportunity to be heard.” Montgomery v. Bremer Cnty. Bd.

of Sup’rs, 299 N.W.2d 687, 692 (Iowa 1980). Here, no party disputes that certiorari

is the appropriate means to review the Council’s actions. We review the district

court’s ruling for correction of errors at law and, if substantial evidence exists in the

record to support them, we are typically bound by its findings of fact. Osage

Conservation Club v. Bd. of Sup’rs, 611 N.W.2d 294, 296 (Iowa 2000). Our review

of the interpretation of ordinances, like of statutes, is also for correction of errors

at law. Hogg v. City Council, No. 20-1175, 2021 WL 5475586, at *2 (Iowa Ct. App.

Nov. 23, 2021).

Analysis.

       A. Was the Council required to make findings supporting the rejection of the

site plans or offer modifications as the ordinance references?

       At the onset, Kading argues the district court should have sustained its writ

of certiorari because the Council acted illegally by not giving any recommendations

for modifications when it rejected the site plans. Kading directs us to the language

in the city code that states: “If the Council rejects the plan, they will advise the

owner or developer of any changes which are desired or that should have

consideration before approval will be given.” Indianola, Iowa, Code of Ordinances

§ 166.07(3) (emphasis added). To support its argument of illegality, Kading labels

the Council’s review of the site plans as a “quasi-judicial” proceeding, requiring

specific findings of fact. See Montgomery, 299 N.W.2d at 694 (discussing the need

for findings of fact when a function is or is not quasi-judicial). The Council argues
                                         7


it was exercising a “legislative” function and the public meeting only allowed

citizens an opportunity to express opinions in support of or opposition to the site

plans. See id. at 693 (finding the county hearing on the rezoning was for the

purpose “to aid the Board [of Supervisors] in gathering information to discharge

the legislative function”). The district court agreed with the Council. And our

supreme court concurs. See Kane, 537 N.W.2d at 722 (“The city’s code provides

the council may approve, approve with modification, or disapprove a revised site

development plan by resolution after recommendation from the city planning

commission. This process is a part of the mechanics for enforcing the city’s zoning

code; it is an administrative device whereby the city exercises oversight and

control.”).   The comment-argument format cannot be confused with the

evidentiary-adjudicatory hearing found in the board of adjustment setting, where

findings and conclusions are mandatory. See Montgomery, 299 N.W.2d at 693–

94. Kading does just that.

       But the wrinkle here is that the Indianola ordinance suggests that once the

site plan is rejected, the developer will be given modifications to consider.

“Generally, substantial compliance requires that a statute or rule ‘has been

followed sufficiently so as to carry out the intent for which it was adopted.’”

Residential & Agric. Advisory Comm., LLC v. Dyersvile City Council, 888 N.W.2d

24, 49 (Iowa 2016) (quoting Bontrager Auto Serv., Inc. v. Iowa City Bd. of

Adjustment, 748 N.W.2d 483, 488 (Iowa 2008)). So we ask: does the “will advise”

language mandate a duty to advise, or is it merely directory in its function? First,

we note that this ordinance purportedly affords notice to the developer of the nature

in which a site plan does not comply with the requirements of the city. Because of
                                            8


the investment in the planning process, it would seem fair to offer the developer,

at a minimum, this courtesy of notice. But whether it is required, and more

importantly illegal if not given, is an entirely different question.

       To counter, the Council contends the ordinance allows it to disapprove the

project as a final action without findings or offering comment. Further, the Council

maintains that the “will advise” language in the ordinance is a directory duty, not

mandatory. “If the ‘text of a statute is plain and its meaning clear, we will not search

for a meaning beyond the express terms of the statute or resort to rules of

construction.’” Doe v. State, 943 N.W.2d 608, 610 (Iowa 2020) (citing In re Est. of

Voss, 553 N.W.2d 878, 880 (Iowa 1996)).              “An ordinance is ambiguous ‘if

reasonable persons can disagree’ on its meaning.” Ames 2304, 924 N.W.2d at

869.   And when an ordinance is ambiguous, we use our typical statutory

construction rules with an ultimate goal to determine the legislative intent behind

the ordinance. Id. “Unless the ordinance defines a word or uses a word with an

established legal meaning, we give the words in the ordinance their ‘ordinary and

common meaning by considering the context within which they are used.’” Id.

(citation omitted).

       Indeed, the district court determined that the word “will” could be read as

either allowing the Council to disapprove of a plan without comment or as allowing

“serial application after application until the developer gets it right.” On our read,

we do not believe that these are the only two options. In whole, Indianola Code of

Ordinances section 166.07 says:

               1. Within forty-five (45) days after receiving the application for
       site plan review as required by Section 166.02 of this chapter, plus
       the supplement thereto as required by Section 166.03, the Planning
                                         9


      and Zoning Commission shall recommend to the Council to either
      approve, approve subject to conditions, or disapprove the site plan.
      Failure by the Commission to act within the time specified herein
      shall be deemed recommendation for approval of the site plan as
      submitted, provided that the site plan has been presented to a
      quorum of the Commission and that the plan as submitted does not
      conflict with any existing ordinance, statute, rule or law affecting the
      subject property, and provided further that if additional information is
      required by the Director of Community Development pursuant to
      Section 166.03 of this chapter, the time period specified above shall
      not commence until such information has been filed with the
      Community Development Department.
              2. The Director of Community Development shall promptly
      notify the applicant in writing of any revisions or additional
      information needed as required by Sections 166.03 and 166.05. If
      necessary, the applicant shall make revisions and resubmit the
      revised plan to the Director of Community Development for
      acceptance. If the site plan complies with requirements set forth in
      this chapter, the applicant’s plan shall be submitted on reproducible
      medium to the Planning and Zoning Commission for
      recommendation to the Council for approval, disapproval or approval
      subject to conditions.
              3. An electronic file of the plan with all changes recommended
      by the Commission, if any, shall be submitted to the Director of
      Community Development.              Upon recommendation from the
      Commission to the Council, the applicant’s plan will be put on the
      agenda for the next regularly scheduled Council meeting, for final
      approval or disapproval by the Council. If the Council rejects the
      plan, they will advise the owner or developer of any changes which
      are desired or that should have consideration before approval will be
      given. The applicant shall then submit the revised original for
      certification by the Council. The Planning and Zoning Commission
      and the Council, in approving or disapproving any site plan and in
      making recommendations for alterations or amendments to the site
      plan as presented, shall be governed by the general policies as set
      out by this chapter in Section 166.05 and the purpose of this chapter
      as set out in Section 166.01.

The most natural reading of ordinance section 166.07 is that the Council has the

power to disapprove the plan, as both the potential recommendations in paragraph

one and two and the language “final approval or disapproval” in paragraph three

suggest. See Indianola, Iowa, Code of Ordinances § 166.07. But, the phrase “they
                                         10


will[4] advise the owner or developer of any changes which are desired or that

should have consideration before approval will be given” also indicates the Council

is required to alert the developer about the reasons for its rejection. And, even if

the Council is reticent about the project, there is no prohibition to a developer

applying once again after denial—in fact, according to Indianola ordinance section

166.09, “A site plan that has been denied by the council may be resubmitted by

the applicant to the Building and Zoning Department, pursuant to the terms of this

chapter and upon payment of appropriate fees.” We will hold the Council to their

code, which here required them to address the reasons the plan was denied. The

Council gave no such justification, and so acted in violation of its own city code.

       But, that does not end our review as the impact of this failing depends on

whether the duty was mandatory or directory. If the duty was mandatory, the failure

invalidates subsequent proceedings; alternately, if the duty was directory,

subsequent proceedings are only invalidated if the challenging party can show

prejudice. $99 Down Payment, Inc. v. Garard, 592 N.W.2d 691, 694 (Iowa 1999).

“When the duty imposed by the provision is essential to effect the main purpose of

the [code], the provision is mandatory.” Willett v. Cerro Gordo Cnty. Zoning Bd. of

Adjustment, 490 N.W.2d 556, 559 (Iowa 1992); see also Nelson v. City of

Hampton, 802 N.W.2d 224, 233 (Iowa 2011) (using same approach with city

ordinances). “When the duty imposed is not essential to the main . . . objective,


4 Merriam-Webster has many definitions for “will,” including “used to express
futurity” or “used to express a command, exhortation, or injunction.” Will, Merriam-
Webster, https://www.merriam-webster.com/dictionary/will (last visited Feb. 28,
2022). Also, Bryan A. Garner’s Dictionary of Legal Usage defines “will” the verb
as “must; going to; tending to.” (3d ed. 2011). It then expounds on the term as a
word of authority expressing the obligations of one or both parties. Id.
                                          11

however, the provision is directory.” Willett, 490 N.W.2d at 559–60. “[W]hen the

enactment at issue does not expressly resolve the question, we look to the main

objective of the enactment to determine if the requirement is essential to furthering

the objective.”   Nelson, 802 N.W.2d at 233.        “If the duty is not essential to

accomplishing the principal purpose of the statute but is designed to assure order

and promptness in the proceeding, the statute ordinarily is directory and a violation

will not invalidate subsequent proceedings unless prejudice is shown.” Taylor v.

Dep’t of Transp., 260 N.W.2d 521, 523 (Iowa 1977).

       Kading states “[t]he objective of these statutes is to create a set of rules all

citizens can rely upon.” This is overly broad; more specifically, the language of

Indianola Code section 166.07 sends us to sections 166.05 for its general guiding

principles and 166.01 for its purpose. See Nelson, 802 N.W.2d at 233. (“In this

case, the [city] ordinance does not expressly resolve the issue, but the purpose of

the condition is expressly described in the opening paragraph of the subdivision

regulation chapter.”). Indianola Ordinance section 166.01 states:

              It is the intent and purpose of this chapter to establish a
       procedure which will enable the City of Indianola to plan for and
       review certain proposed improvements of property within specified
       zoning districts of the City in order to accomplish the following:
              1. Promote and permit flexibility that will encourage a more
       creative and imaginative approach in development and result in a
       more efficient, aesthetic, desirable and economic use of land;
              2. Provide minimal effect upon adjacent properties and
       existing development. To this end, the Planning and Zoning
       Commission may make appropriate requirements;
              3. Promote development that can be conveniently, efficiently
       and economically served by existing municipal utilities and services
       or by their logical extension;
              4. Provide for the enhancement of the natural setting through
       careful and sensitive placement of manmade facilities and plant
       materials;
                                        12


              5. Encourage adequate provision for surface and subsurface
       drainage in order to assure that future development of other areas of
       the City will be available;
              6. Provide suitable screening of parking, truck loading, refuse
       disposal, outdoor storage areas and noise from adjacent and nearby
       property.

And section 166.05 provides, “Any site plan presented shall be designed in such

a way as to insure the orderly and harmonious development of property in such a

manner as will safeguard the public’s health, safety and general welfare, as

hereinafter set out.”

       Based on the language of the city code, then, the main objective is to allow

for proper development and planning of the city’s land. This procedural defect of

failing to provide reasoning, even by Kading’s overbroad expectation, is more akin

to a “duty designed to assure ‘order and promptness,’” than something essential

to the ordinance’s goals. See Willett, 490 N.W.2d at 560. This is a hallmark of a

directory duty. See Taylor, 490 N.W.2d at 423 (“[S]tatutory provisions fixing the

time, form and mode of proceeding of public functionaries are directory because

they are not of the essence of the thing to be done but are designed to secure

system, uniformity and dispatch in public business.”).

       Because we have determined this was a directory duty, Kading must show

prejudice before we invalidate the proceedings.      Id. at 523. Kading states it

suffered prejudice because, due to the lack of communication from the Council, it

has been deprived of the right to develop its lands. Our appellate courts have not

enumerated a standard for proving prejudice in this context. But, in other areas of

the law, we require a party seeking to prove prejudice to show the error impacted

the outcome of their case. Downing v. Iowa Dep’t. of Transp., 415 N.W.2d 625,
                                         13


630 (Iowa 1987) (“[P]rejudice is proven only by showing a reasonable probability

that the alleged error affected the outcome of the case. A reasonable probability

is one sufficient to undermine confidence in the outcome.”). Kading here has not

shown the lack of feedback changed the denial of their site plan. As for the failed

communication claim, Kading acknowledges P&Z raised concerns about aspects

of the projects and the community opposition was also known to it. So, it has not

proved prejudice, and we will not invalidate the proceedings.

      B. Was the decision of the Council arbitrary because it considered public

comments over considerations under the city code and not supported by

substantial evidence?

      Although Kading objects that it was not given reasons for the rejection of

the site plans, here it suggests the Council’s decision came due to the pressure

from citizens against the development. Kading asserts the Council acted arbitrarily

and capriciously by deciding to deny the site plans without sufficient evidence to

show any part of the site plans violated the city’s zoning ordinance conditions. See

Bontrager, 748 N.W.2d at 491 (noting that certiorari actions can raise only issues

of illegality, and “‘arbitrary and unreasonable action or proceedings’ that are not

authorized, are contrary to the statute defining the powers of the board, or are

unsupported by facts upon which the board’s power to act depends are illegal”

(citation omitted)). “Evidence is substantial when ‘a reasonable mind would accept

it as adequate to reach a conclusion.’” Perkins v. Bd. of Supr’s, 636 N.W.2d 58,

64 (Iowa 2001) (citation omitted).

      “A city council acts arbitrarily or capriciously if it acts ‘without regard to the

law or facts of the case.’” Marianne Craft Norton Tr. v. City Council, No. 08-1704,
                                          14

2009 WL 3337610, at *5 (Iowa Ct. App. Oct. 7, 2009) (citing Dawson v. Iowa Bd.

of Med. Exam’rs, 654 N.W.2d 514, 519–20 (Iowa 2002)).

       Now, the Council asks that we glean from the public comments concerns

the Council may have weighed to make its determination, without knowing which

comments justify the denial because it never articulated the reasoning. Despite

not providing its reasoning, we do not believe the Council ignored the law or facts

in this case. See Residential & Agric. Advisory Comm., LLC, 888 N.W.2d at 44

(“The city council’s decision to rezone the . . . site was supported by the facts and

was not arbitrary, capricious, or unreasonable. The city council made its decision

after a full and lengthy consideration of the overall welfare of the city.”). Again,

section 166.07(3) of the Indianola Code directs the Council to consider the general

policies   in   section   166.05   when    approving,    disapproving,   or   making

recommendations for alterations to a site plan.         Under its ordinances, these

general policies include:

       Any site plan presented shall be designed in such a way as to insure
       the orderly and harmonious development of property in such a
       manner as will safeguard the public’s health, safety and general
       welfare, as hereinafter set out.
               ....
               2. The proposed improvements shall be designed and located
       within the property in such manner as not to unduly diminish or impair
       the use and enjoyment of adjoining property, and to this end shall
       minimize the adverse effects on such adjoining property from
       automobile headlights, illuminations of required perimeter yards,
       refuse containers and impairment of natural light and impairment or
       pollution of air. For the purpose of this section, the term “use and
       enjoyment of adjoining property” means the use and enjoyment
       presently being made of such adjoining property . . . .
               3. The proposed development shall have such entrances and
       exits upon adjacent streets and such internal traffic circulation
       pattern as will not unduly increase congestion on adjacent or
       surrounding public streets.
                                         15


              4. To such end as may be necessary and proper to
       accomplish the standards in subsections 1, 2 and 3 of this section,
       the proposed development shall provide fences, walls, screening,
       landscaping, erosion control or other improvements.
              ....

Indianola, Iowa, Code of Ordinances § 166.05.

       Throughout the review process of both Kading’s first and second

applications, the Council collected lots of information not only from Kading, but

from the surrounding residents at both meetings and from citizen emails. Some

current residents of other Kading properties spoke about the need for affordable

housing options in the area and the positive experiences they had with the

company. But from residents near the development site, a common theme was

concerns with traffic and parking, but also water drainage, overcrowding in

schools, and potential liability from additional residents near a neighboring owner’s

pond. See Bontrager, 748 N.W.2d at 496 (“The board was certainly permitted to

rely on such anecdotal evidence. In addition, the board may rely on commonsense

inferences drawn from evidence relating to other issues, such as use and

enjoyment, crime, safety, welfare, and aesthetics, to make a judgment as to

whether the proposed use would substantially diminish or impair property values

in the area.”). And, while the completed traffic study found the service level of the

streets would not decrease, the engineer acknowledged existing issues with the

street’s heavy use that would be compounded by the extra traffic from the

developments.

       While Kading may be correct that it met the requirements for the R-3 zone,

the Council was still beholden to consider the general policies laid out in Indianola

Code of Ordinances section 166.05. As substantial evidence exists that the site
                                         16


plan was not consistent with these requirements, we will not disturb the Council’s

determination. See Helmke v. Bd. of Adjustment, 418 N.W.2d 346, 352 (Iowa

1988) (“More importantly, whether the evidence in a close case such as this one

might well support an opposite finding is of no consequence, for the district court

cannot substitute its judgment for that of the board of adjustment. . . . Like the

district court, we cannot say as a matter of law that the board of adjustment erred

in its determination.”); but see Livingston v. Davis, 50 N.W.2d 592, 596 (Iowa 1951)

(“Like many other courts, we have said zoning is an exercise of the police power

delegated by the state to the municipality and such delegated power must be

strictly construed. . . . A zoning ordinance should not be extended by implication

to prevent a use not clearly prohibited.”).

       C. Was the Council acting as a board of adjustment, and thus, acting

beyond its powers?

       Kading’s final argument is that the Council went beyond its powers and into

those reserved for the board of adjustment under Iowa Code section 414.7, which

reads, in part:

               The council shall provide for the appointment of a board of
       adjustment. In the regulations and restrictions adopted pursuant to
       the authority of this chapter, the council shall provide that the board
       of adjustment may in appropriate cases and subject to appropriate
       conditions and safeguards make special exceptions to the terms of
       the ordinances in harmony with its general purpose and intent and in
       accordance with general or specific rules contained in the ordinance
       and provide that any property owner aggrieved by the action of the
       council in the adoption of such regulations and restrictions may
       petition the board of adjustment direct to modify regulations and
       restrictions as applied to such property owners.
                                         17


Section 414.12(2) empowers the board of adjustment “[t]o hear and decide special

exceptions to the terms of the ordinance upon which such board is required to pass

under such ordinance.”

       Kading asserts that, by creating a special approval process for lots larger

than one acre, the Council infringed on these statutorily-protected duties of the

board of adjustment. It points to cases where a city council usurped the board of

adjustment’s power by determining a party’s ability to use land in a way that

violates the city’s code. See Holland v. City Council, 662 N.W.2d 681, 682–83

(Iowa 2003) (denouncing a city ordinance which allowed for specific uses in a

floodplain only with the advance approval of the city council because only the

board of adjustment has the statutory power to make use exceptions to the

ordinance); City of Des Moines v. Lohner, 168 N.W.2d 779, 780, 783 (1969)

(finding an ordinance, which required those wishing to use lands for certain

purposes—even if in the proper zone—to obtain approval from the city council,

was in violation of section 414.7 as granting special exceptions and uses are in the

exclusive jurisdiction of the board of adjustment).

       But Kading confuses the roles of the Council and a board of adjustment.

First and foremost, Kading never applied to the board of adjustment, and for good

reason. At no point in this site approval process is Kading asking the city to “make

special exceptions to the terms of the ordinances.” Iowa Code § 414.7 (emphasis

added). The Council’s review was within existing ordinances enacted to offer

oversight and control over development of the land, not to allow or deny a special

exception. Rather, here, development of a piece of land more than an acre is

reviewed by the Council to ensure that the development meets the zoning
                                          18

regulations. See Kane, 537 N.W.2d at 722 (“The approval of a site development

plan is not rezoning. . . . The site plan allows the city to assure compliance with

the city zoning regulations and other various city codes and regulations.”). The

Council is not standing in the place of the board of adjustment, but in the place of

the city staff that would typically make this determination for smaller parcels. The

Council is acting under its appropriate authority and these actions in reviewing the

site plans are not a power intended for the board of adjustment as Kading

suggests, and so Iowa Code section 414.7 is not applicable as the district court

found.

Conclusion.

         We disagree with the district court’s ruling that Indianola Code of

Ordinances section 166.07(3) does not require the Council to provide their

reasoning when denying a site plan. But, because the duty was directory rather

than mandatory and Kading has not proven prejudice, we affirm the district court’s

decision that we need not invalidate the Council’s proceedings. And, as the

Council did not act arbitrarily and capriciously by considering factors outside of the

ordinances and was not acting in place of the board of adjustment, we affirm the

district court’s ruling. Therefore we affirm the district court’s annulment of Kading’s

writ of certiorari.

         AFFIRMED.